IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 851
                                   :
         ORDER APPROVING THE       :                          SUPREME COURT RULES
         AMENDMENT OF RULE 1128 OF :
         THE PENNSYLVANIA          :                          DOCKET
         RULES OF JUVENILE COURT   :
         PROCEDURE                 :
                                   :

                                                ORDER


PER CURIAM

       AND NOW, this 14th day of October, 2020, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1128 of the Pennsylvania Rules of Juvenile Court Procedure is amended in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2021.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.